Citation Nr: 0936117	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-39 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinea on the palms and 
feet bilaterally (claimed as a rash on the hands and feet), 
including as secondary to exposure to herbicides.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel










INTRODUCTION

The Veteran had active service from July 1967 until July 
1969, including a tour of duty in the Republic of Vietnam 
from January 1968 until January 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Veteran requested a video hearing before a Member of the 
Board on his November 2005 Substantive Appeal (Form VA-9).  
The Veteran was notified in May 2009 that his hearing was 
scheduled for June 24, 2009; however, the Veteran failed to 
report for that hearing.  Because the Veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal. See 38 
C.F.R. § 20.704(d).


FINDING OF FACT

The medical evidence shows that the Veteran's tinea on the 
palms and feet was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin, including his exposure to herbicides.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinea on 
the palms and feet have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in December 2003, March 2006, 
October 2007 and March 2009 that fully addressed all notice 
elements.  The December 2003 letter specifically addressed 
the evidence needed to substantiate the claim and advised the 
Veteran of the information VA would provide and the 
information the Veteran should seek to provide.  The March 
2006 letter addressed the criteria VA uses to determine the 
disability rating and effective date if the claim is granted.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
records from the Social Security Administration.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, there is no question that there is a 
currently diagnosed skin disability, but there is no 
indication in the record of a causal connection between this 
diagnosis and the Veteran's service or any incident therein. 
See Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting 
that the Board has no obligation to obtain a medical opinion 
when there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Furthermore, as will be discussed in detail below, although 
the Veteran indicated that his dry skin of the hands and feet 
began in Vietnam, the medical evidence of record contradicts 
this assertion.  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case. 38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks service 
connection for tinea of the palms and feet.  Specifically, 
the Veteran contends his tinea of the palms and feet is 
related to exposure to herbicides during service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As an initial matter, the record includes diagnoses of tinea 
and dermatitis.  Significantly, to the extent the Veteran has 
been diagnosed with dermatitis, the RO considered and denied 
service connection for sebhorric dermatitis in a December 
2007 rating decision.  The Veteran has not appealed this 
rating decision.  Accordingly, only the issue of whether the 
tinea of the hands and feet is presently before the Board.  
See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995) (Pursuant to 38 U.S.C. § 7105, a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after an Statement of the Case is issued 
by VA).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When a Veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309 (e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii). The Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

The Veteran's Form DD 214 confirms service in Vietnam and a 
response from the National Personnel Records Center verified 
the Veteran was in Vietnam from January 1968 until January 
1969.  Although the Veteran has the requisite service in 
Vietnam and is presumed exposed to herbicides, service 
connection is denied on a presumptive basis because tinea is 
not recognized as a presumptive disease and the medical 
evidence does not otherwise reflect that the tinea began as a 
result of exposure to Agent Orange. While other skin 
disorders, such as chloracne or other acneform diseases, are 
presumptively related to service, the Veteran has not been 
diagnosed with these disabilities.  Accordingly, service 
connection on a presumptive basis is denied.

When a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009) 
(noting that the Board is obligated to consider direct and 
secondary service connection if raised by the record when a 
Veteran raised a basic issue of service connection); Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, 
the Board will adjudicate the claims on a theory of direct 
entitlement to service connection.

While the June 2007 VA examination did not reflect any 
current disability of the skin, the board notes that the 
Veteran was previously diagnosed with tinea of the palms and 
feet during the March 2004 VA examination.  In this regard, 
the Court held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Accordingly, the Veteran has a current disability and the 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service treatment records, however, fail to reflect any 
complaints, treatment or diagnoses of a skin disability.  In 
fact, the Veteran denied a history of a skin disability on 
the June 1969 report of medical history.  Similarly, the June 
1969 examination performed in connection with the Veteran's 
separation from service described the skin as normal and 
noted no defects or disorders.  

The Veteran, however, contends that he was exposed to 
herbicidal agents and that this exposure to herbicides caused 
his subsequent skin disability.  As explained above, service 
connection on a presumptive basis for herbicides is not 
warranted as the tinea is not a disability which is 
recognized as a presumptive disease.  However, service 
connection could also be warranted on a direct basis for 
herbicide exposure.  To prove service connection on a direct 
basis for a disease due to herbicide exposure the Veteran 
needs to show (1) a current disability (2) service in Vietnam 
pursuant to 38 C.F.R. §§ 3.307(a)(6)(iii) and (3) a medical 
nexus linking the current disability to the exposure to 
herbicides.  Under 38 C.F.R. § 3.307(a)(6)(iii), a Veteran 
who served in the Republic of Vietnam between January 1962 
and May 1975 shall be presumed to have been exposed to an 
herbicide agent.

As noted above, the Veteran's service treatment records and 
DD 214 reflect service in Vietnam during the requisite 
period.  Accordingly, the remaining element is competent 
medical evidence of a nexus linking the Veteran's peripheral 
neuropathy to either his exposure to herbicides.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, none of the medical evidence of record 
suggests a link between the Veteran's tinea of the palms and 
feet and any event of service, including exposure to 
herbicides during service.  

In fact, the only record which reflects an etiological 
opinion is a November 2005 statement of the Veteran.  In this 
statement, the Veteran related that a VA physician told him 
in August 2000 that the skin condition was a direct result of 
exposure to herbicides in Vietnam and would never be cured.  
He indicated that prolonged treatment was not recommended due 
to adverse effects from the skin ointments.  However, these 
recitations of medical history are simply not supported by 
the evidence of record.  In fact, the August 2000 VA medical 
record noted the complaint of poison ivy on the hands and 
also noted a lesion on the arm but failed to reflect any 
comments suggesting any skin disability was related to 
exposures to herbicides or was otherwise related to service.  

Therefore, the only record relating the condition to service 
is the Veteran's November 2005 statement of what a physician 
told him.  The Court has held that the connection between 
what a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence. See 
Franzen v. Brown, 9 Vet.App. 235 (1996); Robinette v. Brown, 
8 Vet.App. 69 (1995).

Nor is there any evidence of continuity of symptomatology.  
The Veteran related he had dry skin since service in Vietnam.  
Similarly, a January 2007 letter from the Agent Orange 
registry reflected the Veteran reported his dry skin started 
in Vietnam.  The Veteran is competent to testify as to the 
symptoms he experienced, including the presence of dry skin. 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, to the 
extent that the Veteran has contended that he had dry skin of 
the hands and feet since service, his contention is 
outweighed by the absence of any contemporaneously recorded 
medical evidence indicative of complaints or treatment for 
any such disability.  Significantly, the Veteran was afforded 
a VA examination in November 1975.  At that time, the 
Veteran's skin was described as normal.  The only diagnosis 
at that time was residuals of viral hepatitis.  Similarly, an 
April 2002 VA examination for hepatitis noted there were no 
abnormal skin lesions or spider angiomata.  A September 2003 
private medical record noted no significant rash, eczema, 
ulcer or tumor.  

In this regard, the Court has found that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  While the Veteran is clearly 
competent to describe symptoms, including rashes of the hands 
and feet, in this case, the Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals concerning whether a rash was present upon 
examination, than to the statements provided by the Veteran 
as to continuity of symptomatology.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

Therefore, without evidence of a nexus, or evidence of 
continuity of symptomatology, service connection is not 
warranted.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for bilateral tinea of the palms and feet 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


